The plaintiff in error was convicted in the county court of Muskogee county on a charge of outraging public morals, as defined by section 1886, Comp. St. 1921, sentenced to pay a fine of $250 and to be confined in the county jail for a term of 6 months. The case was tried in February, 1925, and the appeal lodged in this court in May, 1925. *Page 62 
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
We have examined the record, and find that the evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.